                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-287-FDW-DCK

 PCT, LTD and PARADIGM                               )
 CONVERGENCE TECHNOLOGIES                            )
 CORPORATION,                                        )
                                                     )
                Plaintiffs,                          )
                                                     )
    v.                                               )    ORDER
                                                     )
 MARION E. PARIS, JR., CLAY PARKER                   )
 SIPES, and ANNIHILARE MEDICAL                       )
 SYSTEMS, INC.,                                      )
                                                     )
                Defendants.                          )
                                                     )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 4) filed by Russ Ferguson, concerning Bradley A. Hoppe on

May 20, 2020. Bradley A. Hoppe seeks to appear as counsel pro hac vice for Plaintiffs PCT, LTD

and Paradigm Convergence Technologies Corporation. Upon review and consideration of the

motion, which was accompanied by submission of the necessary fee and information, the Court

will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 4) is GRANTED. Bradley A. Hoppe

is hereby admitted pro hac vice to represent Plaintiffs PCT, LTD and Paradigm Convergence

Technologies Corporation.


                                   Signed: May 21, 2020




         Case 3:20-cv-00287-FDW-DCK Document 9 Filed 05/21/20 Page 1 of 1
